By WILLIAM A. BELL, Judge.
She Judgment appealed from was for defendant, dismissing plaintiff's surrogated olaim for damages arising from a ool-"lision of automobiles. Issues of fact are alone involved herein, and for this reason the findings of the trial Judge should ha "given great weight, hut a careful examination of the evidence oonvinoes us that the defendant was wholly at fault and that the Judgment should he reversed.
She plaintiff company is subrogee of one, Chapman, owner of the ear which was injured by plaintiff and damaged by defendant. ihere is no contention as to the nature or extent of the damages herein claimed to the amount of $263.83. Chapman, for plaintiff, and defendant, Banna, on his own behalf, are the only two witnesses testifying as to the causes and circumstances of the accident.
We find that about noon of Sunday, February 1, 1920, William M. Chapman, the owner of the damaged automobile, had parked his car in front of his store on the river side of Camp Street about sixty feet from the upper, river corner of Camp and Poydras Streets. At this point Chapman got into his oar, and with the intention of going up Camp Street on the lake or wood side of Camp Street, he first took the direction down Camp Street, towards Poydras Street, and turning at a slow rate of speed, slightly into Poydras Street towards the river, he held out his hand to signal to a long line of slowly moving automobiles, which were on the down track of Camp Street, thus notifying them that he intended to turn into Poydras Street, to his left and toser da the lake side of Camp Street. While pursuing this direction, he had crossed the down-going line of automobiles and had reached the middle of Poydras and Camp Streets, and was Just about to turn up Camp Street, an the up-going oar track, when he saw defendant's oar bearing down upon him from the lake side of Camp *775Street, at a distance, he says, of about thirty to forty feet away from him. In attempting to avoid defendant's car, he abandoned his intended direction and tried to go out Poydras Street towards the lake, when the collision occurred, defendant's car hitting lis oar on the rear right fender and driving it soma fifteen feet from the point of collision and turning it in an up-town direction.
Both Chapman and the defendant,testify that after the collision defendant's car continued to move until it was stopped on the river-side curbing of Camp Street some distance below Poydras — Chapman says^some one hundred feet from the point of collision. It is true that defendant's car was a much heavier car than Chapman's, but this fact convinces us that defendant's car must have been going at more than fifteen miles an hour, and, therefore, in excess of the speed limit. These two witnesses testify concerning the speed of Chapman's car as follows:
CHAHIAIJ: "It was going pretty fast. It hit my car hard enough to almost drive the. top out; he knocked the bumper .off his car; he didn't stop for at least 100 feet after he hit me."
DR. DAlffiA: (Direct Examination). I am sure I was within the speed limits. I am sure I was not going over twenty miles per hour.
* * * *
X. Q. — "You said you were going twenty miles an hour.
X. A. — "No, I said less than twenty.
X. 4. — "How much less, Doctor.
X. A. — "I suppose 15 to 18 miles. I remember I slowed up at the corner, and in order to look in both directions to see if any other oar was coming, as that is usually a very busy corner, and this was Sunday.”
The traffic ordinance offered in evidence and covering the area in which the accident occurred, provides that no vehicle within said area should under any circumstances be driven at a greater speed than fifteen miles per hour. It is to be noted that if defendant "slowed up" because of the very busy *776corner he was approaching, and under such conditions/was then going from fifteen to eighteen miles per hour, he must have been sxceed-ing the speed limit at all times both "before end after the accident. The ear after the accident was not stopped within less than one hundred feet, and only after a collision of such severe impact as to strip defendant's humper and extensively damage Chapman's oar.
Defendant admits that his ear was among the many down-going automobiles on the river-side car tract: of Camp Street and that because those in front of him viere not moving fast enough for him, he turned out of traffic somewhere about the lower part of Lafayette Square, a distance of at least 125 feet from Poy-dras and Camp Streets, taking the up-going oar track. Ee also admits that Camp Street was perfectly clear on that side of the street. From his shifted position to the lake side of Camp Street, he dould, therefore, have seen any vehicle going out Poydras Street or turning at the intersection of Camp and Poydras Streets and should have had ample time to slow down and to blow his horn. Hone of these precautions he seems to have taken. The accident, in our opinion, was entirely due to the negligence of the defendant and there should be judgment for plaintiff'.
IT IS, TEHR3E0RE, ORDERED, ADJUDGED ADD DECREED that the judgment herein appealed from be and the same hereby is reversed.
IT IS HOW ORDERED, ADJUDGED AED DECREED that there be judgment for plaintiff, Maryland Motor Car Insurance Co., and against defendant, Joseph A. Danna, in the sum of Tto Hundred and Sixty Three and 83t>100 Dollars ($263.83), with legal interest thereon from judicial demand until paid, and for costs in both courts.
JUDGMENT REVERSED.
JUME 25, 1923.